Citation Nr: 1754385	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for chronic low back strain with degenerative joint disease from June 25, 2004.

2. Entitlement to service connection for dental treatment purposes for upper and lower dentures. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to June 1980.

The issue of entitlement to an increased disability rating for chronic low back strain with degenerative joint disease comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA) located in Bay Pines, Florida, which granted the Veteran's claim of entitlement to service connection for chronic low back strain with degenerative joint disease. A 10 percent disability rating was assigned for the period from January 6, 2000 to June 24, 2004, and a 40 percent disability rating was assigned for the period dating from June 25, 2004. The Veteran submitted his Notice of Disagreement with this determination in March 2006, and timely perfected his appeal in February 2007.

In October 2010, the Board denied the Veteran's claims of entitlement to initial increased disability ratings for the periods assigned. The Veteran subsequently submitted a notice of appeal (NOA) to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims for initial increased disability ratings. The Court issued a February 2011 Order vacating the October 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

Subsequently, in November 2011, the Board denied entitlement to a disability rating in excess of 10 percent prior to June 25, 2004, and entitlement to a disability rating in excess of 40 percent beginning June 25, 2004 for his service-connected back disability. The Veteran appealed this decision to the Court. In a May 2013 Memorandum Decision, the Court affirmed the Board's decision to deny an initial disability rating in excess of 10 percent for his back disability prior to June 25, 2004, and set aside and remanded the issue of entitlement to an initial disability rating in excess of 40 percent for his back disability beginning June 25, 2004. In February 2014, the Board remanded the claim for additional development. 

The issue of entitlement to service connection for dental treatment purposes for upper and lower dentures comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama. It is now before the Board for the first time.

The Agency of Original Jurisdiction (AOJ) granted the Veteran's claims of entitlement to service connection for radiculopathy of the bilateral lower extremities in an October 2016 rating decision. The Veteran filed a Notice of Disagreement with the initial disability rating for these disabilities in December 2016. The AOJ awarded the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a February 2017 rating decision. The Veteran filed a Notice of Disagreement with the effective date of the TDIU in April 2017. Because the AOJ is continuing to develop these issues, the Board will not exercise jurisdiction over them. 


FINDINGS OF FACT

1. The Veteran's service-connected chronic low back strain with degenerative joint disease has not been manifested by ankylosis or Intervertebral Disc Syndrome (IVDS).

2. The Veteran is in receipt of a TDIU, making him eligible for class IV VA outpatient dental treatment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for a chronic low back strain with degenerative joint disease have not been met or approximated. 
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5201-5243 (2017).

2. The criteria for class IV VA outpatient dental treatment are met.  38 U.S.C. 
§ 1712; 38 C.F.R. § 17.161.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R. Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes under Diagnostic Code 5243. The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003). 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 IVDS. 

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id.

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. Under the Formula for Rating IVDS Based on Incapacitating Episodes, IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 38 C.F.R. 
§ 4.71a, DC 5293. 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a (DC 5243, Note 1).

The Veteran's service-connected low back disability has been evaluated as 40 percent disabling from June 25, 2004, pursuant to DCs 5237-5242. Hyphenated DCs are used when a rating under one DC requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27. The hyphenated disability will be rated by analogy under a DC for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27.

Therefore, in order to be entitled to an increased disability rating under the General Rating Formula, there must be unfavorable ankylosis. 

The Veteran was afforded VA medical examinations in June 2004, July 2005, September 2005, May 2009, January 2016, and February 2017 VA medical examinations. None of these medical examinations showed any ankylosis or IVDS. 

None of the Veteran's VA treatment records show any treatment for ankylosis or IVDS. 

In Sharp v. Shulkin, No. 16-1385, (Vet App. September 6, 2017), the Court held that when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), it is not adequate for the examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare. While the Veteran has intermittently reported flare-ups of his low back condition, a remand is not necessary in this case to comply with Sharp, because in order to be entitled to a higher disability rating, the Veteran's low back condition must be manifested by unfavorable ankylosis or IVDS, which are not related to limitation of motion. 

Accordingly, the evidence does not show that a disability rating in excess of 40 percent for chronic low back strain with degenerative joint disease is warranted during the appellate period. 38 C.F.R. § 4.71a, DCs 5237, 5242. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Dental Treatment

The Veteran is entitled to VA outpatient dental treatment.  Various categories of eligibility exist for VA outpatient dental treatment.  Class IV eligibility for treatment is warranted for Veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability due to service-connected disabilities.  
38 U.S.C. § 1712; 38 C.F.R. § 17.161.  The Veteran has established entitlement to TDIU.  Therefore, he is entitled to class IV VA outpatient dental treatment.


ORDER

Entitlement to a rating in excess of 40 percent for chronic low back strain with degenerative joint disease is denied.

Entitlement to Class IV VA outpatient dental treatment is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


